Case 8:20-cv-00394-WFJ-SPF Document 45 Filed 03/09/20 Page 1 of 3 PageID 1284




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                             CASE NO.: 8:20-cv-00394-WFJ-SPF

   SECURITIES AND EXCHANGE COMMISSION,            )
                                                  )
         Plaintiff,                               )
                                                  )
   v.                                             )
                                                  )
   KINETIC INVESTMENT GROUP, LLC and              )
   MICHAEL SCOTT WILLIAMS,                        )
                                                  )
         Defendants, and                          )
                                                  )
   KINETIC FUNDS I, LLC,                          )
   KCL SERVICES, LLC d/b/a LENDACY,               )
   SCIPIO, LLC,                                   )
   LF42, LLC,                                     )
   EL MORRO FINANCIAL GROUP, LLC , and            )
   KIH, INC. f/k/a KINETIC INTERNATIONAL, LLC, )
                                                  )
         Relief Defendants.                       )
   ______________________________________________ )


                      PLAINTIFF’S NOTICE OF FILING OF
               DEFENDANT MICHAEL SCOTT WILLIAMS’ TRANSCRIPT

          Plaintiff Securities and Exchange Commission hereby files Defendant Michael Scott

   Williams’ testimony transcript dated November 7, 2019 per the Court’s instructions (DE 32).

   March 9, 2020                       Respectfully submitted,

                                By:    /s/ Christine Nestor & Stephanie N. Moot
                                       Christine Nestor
                                       Senior Trial Counsel
                                       Fla. Bar No. 597211
                                       Direct Dial: (305) 982-6367
                                       E-mail: nestorc@sec.gov
Case 8:20-cv-00394-WFJ-SPF Document 45 Filed 03/09/20 Page 2 of 3 PageID 1285




                                                Stephanie N. Moot
                                                Trial Counsel
                                                Fla. Bar No. 30377
                                                Direct Dial: (305) 982-6313
                                                E-mail: moots@sec.gov

                                                John T. Houchin
                                                Senior Counsel
                                                Fla. Bar No. 118966
                                                Direct Dial: (305) 416-6292
                                                E-mail: houchinj@sec.gov

                                                Barbara Viniegra
                                                Senior Counsel
                                                Fla. Bar No. 716901
                                                Direct Dial: (305) 416-6218
                                                E-mail: viniegrab@sec.gov

                                                Attorneys for Plaintiff
                                                Securities and Exchange Commission
                                                801 Brickell Avenue, Suite 1950
                                                Miami, FL 33131
                                                Facsimile: (305) 536-4154

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 9. 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record via transmission of Notices of

   Electronic Filing generated by CM/ECF.

                                                s/Christine Nestor
                                                Christine Nestor, Esq.


   Gregory W. Kehoe, Esq.
   Joseph H. Picone, Esq.
   Danielle S. Kemp, Esq.
   Greenberg Traurig, P.A.
   101 East Kennedy Blvd., Suite 1900
   Tampa, FL 33602


                                                 2
Case 8:20-cv-00394-WFJ-SPF Document 45 Filed 03/09/20 Page 3 of 3 PageID 1286




   Telephone: 813-318-5700
   Email: keoeg@gtlaw.com
          piconej@gtlaw.com
          kempd@gtlaw.com
   Counsel for Defendants and Relief Defendants

   Steven M. Malina, Esq.
   Greenberg Traurig, P.A.
   77 West Wacker Drive, Suite 3100
   Chicago, IL 60601
   Telephone: 312-456-8400
   Email: malinas@gtlaw.com
   Counsel for Defendants and Relief Defendants




                                              3
